The opinion of the Court was delivered by
Gibson J.. —
There is error in the charge. The true measure of the damages, was the value of the property withdrawn from the reach of Mitchell by Morrison's assignment to Penrod; and not the amount of Mitchell's judgment against Morrison. The action was brought for compensation for an injury ; not to punish the defendant for a fraud. Where there is no measure of damages for an injury attended with *525moral turpitude in the author of it, a jury may look beyond mere compensation, and assess damages by way of punishment : but where property has been acquired or lost, or there is any ether means of ascertaining the precise quantum of the damages sustained, the injured party can recover a compensation, and nothing more. Without doubt, a conspiracy to enable a debtor to elude the process of the law, is immoral, and pernicious in its consequences to society ; but as it is punishable by indictment, there is no reason that the actors in it should receive castigation for what affects the public, in a civil action whose legitimate object is the redress of a private injury. If the value of the property assigned were not the standard, there would be no reason why damages beyond the amount of the judgment might not be given; which, I apprehend, could not be done, even if the value were of greater amount than the judgment. It is not sufficient to cure the misdirection, that the jury did not act upon the principle laid down, in its whole extent. I have no doubt the misdirection arose from mere inadvertence, by considering this particular matter of no practical consequence in the cause; but we cannot say how far it may have served to enhance the damages ; for, as remarked by the counsel for the plaintiff in error, the sum actually assessed, may have been the result of a compromise, between jurors who adopted the rule of the Court, and those who rejected it altogether. At all events, it is of public concern, that the law should be rightly declared by the proper organ ; and it is not for the jury, but this Court, to correct errors in matter of law.
Judgment reversed, and a venire facias de novo awarded.